WENTWORTH, Judge.
Appellant seeks review of an order denying his Fla.R.Crim.P. 3.850 motion for post-conviction relief. We find that the allegations of appellant’s motion are facially sufficient to state a claim for relief, and the trial court erred in failing to either conduct an evidentiary hearing or attach to its order those portions of the record which refute the pertinent allegations. On remand, should the trial court again summarily deny appellant’s motion it must attach to its order the relevant portions of the record; otherwise, appellant must be afforded an evidentiary hearing. In either event, to thereafter obtain further review appellant must then appeal the new ruling of the trial court. See generally, Lofton v. State, 442 So.2d 1091 (Fla. 2d DCA 1983).
The order appealed is reversed and the cause remanded for further proceedings.
MILLS, J., and McCORD, Jr. (Ret.), Associate Judge, concur.